Ingraham, P. J.:
The Bar Association of the City of Mew York have charged the respondent with having tindertalcen to institute an action to obtain an injunction against one Adolph Schwartz on behalf of one Annie Smoke, from whom he received a retainer; that he received her signature on a blank piece of paper to be used in obtaining a bondsman for use in the suit which he undertook to bring; that instead of using it for that purpose he wrote above the signature of Annie Smoke a release of all her claim against Schwartz, and' delivered such release to Schwartz; that instead of bringing the action which he had agreed to bring he prepared the papers, but signed the name of one Michael H. Wolfe as attorney for said Annie Smoke without Wolfe’s knowledge or consent, or without his authority; that subsequently he signed the name of Wolfe to a consent to discontinue the action, signing his own name as attorney for Schwartz, and upon that consent obtained an order of discontinuance.
The case was referred to a referee, who has most carefully inquired into the truth of these charges, and has found that the charges are all sustained. The report is a very careful recapitulation of the testimony. He finds that the charge that the respondent procured the signature of Annie Smoke to a blank piece of *548paper to "be filled for the purpose of obtaining a bondsman, and after-wards filled in over her signature a release of all her claims against the said Schwartz, and that the respondent delivered the said paper to Schwartz without her knowledge and consent, is sustained. Upon the second charge he reports that he is of the opinion that the evidence sustained the charge that the respondent agreed to bring an action against Schwartz on behalf of Annie Smoke and failed to institute such action, but prepared certain papers in an action purporting to be brought by one Michael A. Wolfe as attorney" for said Smoke, and that at the time the said papers were prepared Wolfe had no knowledge of the preparation thereof or of the use of his name as attorney for the said Smoke, and that the said Wolfe at no time authorized the respondent, or any other person, to use his name as attorney for the plaintiff in said action. In relation to the third charge the referee states that, in his opinion, this charge is sustained by the evidence, and as a conclusion he states that after a consideration of all the testimony ho is of the opinion that the charges are all sustained and that the respondent has been guilty of fraud, deceit, malpractice and gross unprofessional conduct in his office of attorney and counselor at law.
A statement of the charges and the findings of the referee are sufficient to require the court to disbar the respondent if the conclusions of the referee are sustained by the evidence. Michael H. Wolfe, the attorney whose name the respondent used, an apparently disinterested witness, testified that the respondent used Wolfe’s name as an attorney for the plaintiff in an action commenced by the respondent without the consent of Wolfe. Such a proceeding is expressly prohibited by section 479 of the Judiciary Law (Laws' of 1909, chap. 35). The respondent admits that .lie subscribed Wolfe’s name to the summons and complaint and on other papers upon which an injunction was obtained, but that it was done with Wolfe’s consent. Upon his own testimony the respondent is guilty of a violation of section 479 of the Judiciary Law. The respondent tells a remarkable story in relation to this release. Upon the paper that he delivered to Schwartz, which should have been the original and which was actually signed by Mrs. Smoke, he admits that he wrote the name of a "notary public before whom the instrument purported to have been acknowledged. *549He claims that there was another original upon which the notary wrote his name, and he seems to wish it to be inferred that the original was delivered to Mrs. Smoke, while the paper upon which he wrote the notary’s name was delivered to the person in whose favor the release ran as an original. It was to this paper that he affixed the notary’s name. It is unnecessary, however, to analyze this testimony. An examination of it has satisfied me that the referee was clearly right in the conclusion at which he arrived, and that his report should be confirmed.
It follows that the respondent is not a proper person to be an attorney and counselor at law, and his disbarment is, therefore, ordered.
Laughlin, Clarke, Scott and Miller, JJ., concurred.
Respondent disbarred.